ICJ_079_AerialIncident1988_IRN_USA_1996-02-22_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
AERIAL INCIDENT OF 3 JULY 1988

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

ORDER OF 22 FEBRUARY 1996

1996

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(REPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 22 FEVRIER 1996
Official citation:
Aerial Incident of 3 July 1988 (Islamic Republic of Iran
v. United States of America), Order of 22 February 1996,
I C.J. Reports 1996, p. 9

Mode officiel de citation:

Incident aérien du 3 juillet 1988 ( République islamique d'Iran
c. Etats-Unis d'Amérique ), ordonnance du 22 février 1996,
C.I.J. Recueil 1996, p. 9

 

Sales number
ISSN 0074-4441 N° de vente: 674
ISBN 92-1-070737-0

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1996

22 février 1996

AFFAIRE DE L’INCIDENT AERIEN
DU 3 JUILLET 1988

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 88 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 17 mai 1989 par
laquelle la République islamique d’Iran a introduit une instance contre
les Etats-Unis d'Amérique au sujet d’un différend concernant l’inter-
prétation et l’application de la convention de 1944 relative à Paviation
civile internationale et de la convention de 1971 pour la répression d’actes
illicites dirigés contre la sécurité de l'aviation civile, différend qui a
découlé de la destruction, le 3 juillet 1988, d’un avion iranien et de la
mort de ses deux cent quatre-vingt-dix passagers et membres d'équipage,

Vu les notifications adressées, respectivement, à l'Organisation de
Yaviation civile internationale, conformément au paragraphe 3 de Par-
ticle 34 du Statut, et aux parties aux conventions sus-indiquées, confor-
mément au paragraphe | de l’article 63 du Statut,

Vu l'ordonnance du 13 décembre 1989 par laquelle la Cour a fixé au
12 juin 1990 Ia date d’expiration du délai pour le dépôt du mémoire de la
République islamique d’Iran et au 10 décembre 1990 la date d'expiration
du délai pour le dépôt du contre-mémoire des Etats-Unis d'Amérique,

Vu Pordonnance du 12 juin 1990 par laquelle le Président de la Cour a
reporté au 24 juillet 1990 et au 4 mars 1991 les dates d’expiration des
délais pour le dépôt, respectivement, du mémoire et du contre-mémoire,

4

1996
22 février
Rôle général
n° 79
INCIDENT AERIEN DU 3 VII 88 (ORDONNANCE 22 II 96) 10

Vu le mémoire déposé par la République islamique d’Iran et les excep-
tions préliminaires à la compétence de la Cour présentées par les Etats-
Unis d'Amérique dans les délais ainsi prorogés,

Vu l’ordonnance du 9 avril 1991 par laquelle la Cour a fixé au 9 dé-
cembre 1991 la date d’expiration du délai dans lequel la République
islamique d’Iran pourrait présenter un exposé écrit contenant ses obser-
vations et conclusions sur les exceptions préliminaires soulevées par les
Etats-Unis d'Amérique,

Vu les ordonnances du 18 décembre 1991 et du 5 juin 1992 par les-
quelles le Président de la Cour a reporté successivement au 9 juin et au
9 septembre 1992 la date d'expiration du délai dans lequel la République
islamique d’Iran pourrait présenter un tel exposé écrit,

Vu l'exposé écrit contenant les observations et conclusions de la Répu-
blique islamique d’Iran sur les exceptions préliminaires, déposé dans le
délai ainsi proroge,

Vu les observations écrites présentées par l'Organisation de l’aviation
civile internationale le 4 décembre 1992, dans le délai fixé à cet effet par
le Président de la Cour conformément au paragraphe 3 de l’article 69 du
Règlement,

Vu la lettre du 8 août 1994 par laquelle les agents des deux Parties ont
conjointement informé la Cour que leurs gouvernements avaient «entamé
des négociations qui pourraient aboutir à un règlement total et définitif
de [PJaffaire» et l’ont priée de «renvoyler] sine die l'ouverture de la pro-
cédure orale», dont elle avait fixé la date au 12 septembre 1994;

Considérant que, par une lettre datée du 22 février 1996 et déposée au
Greffe le même jour, les agents des deux Parties ont conjointement notifié
à la Cour que leurs gouvernements sont convenus de se désister de l’ins-
tance parce qu’ils sont parvenus

«à un arrangement amiable complet et définitif pour ce qui est de
tous les différends, divergences de vues, demandes, demandes recon-
ventionnelles et questions que suscite ou peut susciter, directement
ou indirectement, la présente instance, ou qui sont directement ou
indirectement liés ou associés à celle-ci»,

Prend acte du désistement, par accord des Parties, de l’instance intro-
duite le 17 mai 1989 par la République islamique d’Jran contre les Etats-
Unis d'Amérique;

Prescrit que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le vingt-deux février mil neuf cent quatre-vingt-seize,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et

5
INCIDENT AERIEN DU 3 VII 88 (ORDONNANCE 22 IT 96) 11

les autres seront transmis respectivement au Gouvernement de la Répu-
blique islamique d’Iran et au Gouvernement des Etats-Unis d’Amé-
rique.
Le Président,
(Signé) Mohammed BEDJAoUI.
Le Greffier,
{ Signé) Eduardo VALENCIA-OSPINA.
